DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 line 10 recites “the at least one winding connection wire,” which should be “the winding connection wires”
Claim 26 line 12 recites “the winding wires,” which should be “the winding connection wires”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brettschneider et al. (WO 2016/177365 A1).
Regarding claim 14, Brettschneider teaches a wire holder (5, 7) for a stator (1) of an electric motor (title), the wire holder (5, 7) comprising: 
a main body (5, 7) made of plastic (abstract, insulating material) including a first wall portion (17, 18) and a second wall portion (12, 15, 22, 31-33; FIG 16) including a partially annular clamp section (30) extending over 90º to 210º in a circumferential direction (see below), the second wall portion (12, 15, 22, 31-33) defining an end surface of the clamp section (30) projecting radially inwards, and at least two clamp sockets (11) on the end surface and pointing away from the clamp section (30) in an axial direction; wherein 

    PNG
    media_image1.png
    253
    1089
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    411
    media_image2.png
    Greyscale

each of the clamp sockets (11) includes at least one slot (10) into which a winding connection wire (6) is able to be laid.
Regarding claim 15/14, Brettschneider was discussed above in claim 14. Brettschneider further teaches wherein each of the at least two clamp sockets (11) includes an inner space through which the slot (11) extends (FIG 14).
Regarding claim 16/15, Brettschneider was discussed above in claim 15. Brettschneider further teaches wherein the inner space defines a guide for an insulation piercing contact (9; FIG 7, 17).
Regarding claim 17/14, Brettschneider was discussed above in claim 14. Brettschneider further teaches wherein the at least one slot (10) is open in an axial direction pointing away from the clamp section (30) and includes a slot width that reduces towards the clamp section (30; FIG 5, 9, 14).
Regarding claim 18/17, Brettschneider was discussed above in claim 17. Brettschneider further teaches wherein the slot (10) includes on a base thereof a circular slotted bore extending in a radial direction (FIG 9).

    PNG
    media_image3.png
    543
    459
    media_image3.png
    Greyscale

Regarding claim 19/14, Brettschneider was discussed above in claim 14. Brettschneider further teaches wherein the clamp section (30) includes at least two snap-locking elements (17) extending radially inwards to engage in recesses (FIG 6) of the stator (1).

    PNG
    media_image4.png
    493
    300
    media_image4.png
    Greyscale

Regarding claim 20/14, Brettschneider was discussed above in claim 14. Brettschneider further teaches wherein a total of three clamp sockets (11) are provided.
Regarding claim 21/14, Brettschneider was discussed above in claim 14. Brettschneider further teaches an electric motor (abstract) comprising the wire holder (5, 7) according to claim 14.
Regarding claim 22/21, Brettschneider was discussed above in claim 21. Brettschneider further teaches wherein the wire holder (5, 7) is provided on an outer circumferential surface of the stator (1).
Regarding claim 23/21, Brettschneider was discussed above in claim 21. Brettschneider further teaches wherein winding connection wires (6) of the stator (1) are provided in the clamp sockets (11).
Regarding claim 24/23, Brettschneider was discussed above in claim 23. Brettschneider further teaches wherein the winding connection wires (6) extend along a radial inner side of the wire holder (5, 7) and are angled radially outwards and located in the slots (10; FIG 4).
Regarding claim 25/21, Brettschneider was discussed above in claim 21. Brettschneider further teaches wherein the wire holder (5, 7) is detachably fixed in a snap-locking (17) manner on an outer circumferential surface of the stator (1) and is held in an axial direction by the winding connection wires (6).

Regarding claim 26, Brettschneider teaches a method for manufacturing an electric motor (abstract) comprising: 
providing a stator package (1) including at least two recesses (see diagram for claim 19) on an outer circumferential surface and holding windings (3) with winding connection wires (6) that project beyond the stator package (1) in an axial direction; 
placing a wire holder (5, 7) including slots (10) onto the stator package (1) in a radial direction such that the wire holder (5, 7) engages with snap-locking elements (17) in the recesses to be held in a radial direction, the winding connection wires (6) being radially inwards of the wire holder (5, 7); 
bending the winding connection wires (6) outwards in a radial direction and laying each of the at least one winding connection wire (6) in one of the slots (10) of the wire holder (5, 7); and 
securing and contacting the winding wires (6) by insulation piercing contacts (9) on the winding connection wires (6) in a transverse direction to sections of the winding connection wires (6) located in the slots (10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINKI CHANG/           Examiner, Art Unit 2834           

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2834